               Case 2:21-mj-30162-DUTY ECF No. 1, PageID.1
                                            AUSA:              Filed 04/07/21 Telephone:
                                                     Jihan Williams            Page 1 of(313)
                                                                                          10 226-9100
AO 91 (Rev. ) Criminal Complaint            Special Agent:           Brett J. Brandon, ATF         Telephone: (313) 573-0621

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America
   v.
William Langston Douglas                                                   Case No. 2:21−mj−30162
                                                                           Assigned To : Unassigned
                                                                           Assign. Date : 4/7/2021




                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

           On or about the date(s) of                 March 20, 2021               in the county of                Wayne     in the
         Eastern         District of       Michigan         , the defendant(s) violated:
                   Code Section                                            Offense Description
                                                         Felon in Possession of a Firearm
18 U.S.C. § 922(g)(1)




           This criminal complaint is based on these facts:
See attached affidavit




        Continued on the attached sheet.
                                                                                            Complainant’s signature

                                                                             Brett J. Brandon, Special Agent, ATF
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:
               April 7, 2021                                                                   Judge’s signature

City and state: Detroit, Michigan                                      Hon. Curtis Ivy, United States Magistrate Judge
                                                                                             Printed name and title
  Case 2:21-mj-30162-DUTY ECF No. 1, PageID.2 Filed 04/07/21 Page 2 of 10




              IN THE UNITED STATES DISTRICT COURT
               FOR EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


                    AFFIDAVIT IN SUPPORT OF
                    AN CRIMINAL COMPLAINT

I, Brett J. Brandon, being first duly sworn, hereby state:

     1.    I have been a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives, United States Department of

Justice, assigned to the Detroit Field Division since July 2013. I

graduated from the Criminal Investigator Training Program and the

ATF Special Agent Basic Training Program at the Federal Law

Enforcement Training Center in Glynco, Georgia. During my

employment with ATF, I have conducted and/or participated in

numerous criminal investigations focused on firearms, drug trafficking

violations, and criminal street gangs.

     2.    I make this affidavit from personal knowledge based on my

participation in this investigation, including interviews conducted by

myself and/or other law enforcement agents, communications with

others who have personal knowledge of the events and circumstances

described herein, and information gained through my training and

experience.
                                    1
  Case 2:21-mj-30162-DUTY ECF No. 1, PageID.3 Filed 04/07/21 Page 3 of 10




     3.    ATF is currently conducting a criminal investigation

concerning William Langston DOUGLAS (B/M; DOB: XX/XX/1999) for

violations of 18 U.S.C. § 922(g)(1) (Felon in Possession of a Firearm),

among other state and federal criminal violations.

                         PROBABLE CAUSE

     4.    On June 9, 2019 DOUGLAS pled guilty to one count of 18

U.S.C. § 922(g)(1). At the time of his change of plea hearing, DOUGLAS

was advised by the Court that as a convicted felon, he could not possess

a firearm. On December 11, 2019, DOUGLAS was sentenced in the

Eastern District of Michigan to fifteen months in prison and thirty-six

months supervised release.

     5.    On April 15, 2020, DOUGLAS was released from Bureau of

Prisons custody. On that same date, Federal Probation Officer David

Smith informed DOUGLAS that as a convicted felon, DOUGLAS is

prohibited from possessing firearms.

     6.    On April 5, 2021, Federal Probation Officer David Smith

confirmed he is presently supervising DOUGLAS for the above offense.

     7.    On April 5, 2021, I reviewed a YouTube video entitled “Eww

Will – ‘FTOS” (Official Video) #Sprk”, located at


                                    2
  Case 2:21-mj-30162-DUTY ECF No. 1, PageID.4 Filed 04/07/21 Page 4 of 10




https://www.youtube.com/watch?v=O60G8mEYUcg. In the video,

DOUGLAS is wearing a camouflage “Palm Angles” jacket, a white t-

shirt underneath, light colored ripped blue jeans, black face covering,

and white shoes, what appears to be a diamond watch, and what

appears to be a “30 ES7M” diamond pendant. During the video,

DOUGLAS is seen holding what appears to be a Century Arms Zastava

PAP M92 PV AK pistol. I specifically noted the front sights, the silver

colored bolt carrier, the wooden hand guards with three slots, the

receiver, the magazine release, and the front handguard retainer are all

consistent with the Century Arms Zastava PAP M92 PV AK pistol. I

have personally seized a Century Arms Zastava PAP M92 PV AK pistol

during a federal search warrant and am familiar with the serial

numbers used on the firearms, specifically that the serial numbers

begin with “M” and are followed by a sequence of letters and numbers.

     8.    Special Agent Matt Borkin downloaded a high-resolution

version of the YouTube video and utilized software to enhance, but not

alter the image in any way. Special Agent Matt Borkin identified the

serial number as “M92PV052938”. I contacted Century Arms, who

advised they imported a Century Arms Zastava PAP M92 PV AK pistol


                                    3
  Case 2:21-mj-30162-DUTY ECF No. 1, PageID.5 Filed 04/07/21 Page 5 of 10




bearing serial number “M92PV052938” from Zastava, Serbia on March

23, 2015 and shipped the firearm to a federal firearms licensee (FFL) in

Grand Prairie, Texas on March 25, 2015.

     9.    I also noted the video appeared to be filmed inside of a

residence with light colored walls, light colored wood/faux wood floors,

and windows with trim and brown blinds.

     10.   I also noted writing on the wall next to an unidentified black

male standing next to DOUGLAS in the video (Image 4). See Images 1-

4 for screen captures taken from the YouTube video. The video

contained “Warning” advising any “illegal materials are merely props”.

               Image 1                            Image 2




                                    4
  Case 2:21-mj-30162-DUTY ECF No. 1, PageID.6 Filed 04/07/21 Page 6 of 10




            Image 3                                  Image 4




     11.   During 2019, I monitored the Instagram profile associated

with Instagram User ID “Eww.Will7” and identified DOUGLAS as the

individual user for the Instagram account.

     12.   On April 5, 2021, I reviewed the Instagram profile associated

with Instagram User ID “Eww.Will7” and confirmed DOUGLAS

continues use the Instagram account. I am aware of DOUGLAS

appearance based the previous ATF investigation of DOUGLAS, being

present for the arrest of DOUGLAS on June 4, 2019, as well as

previously reviewing Michigan Secretary of State and Michigan

Department of Corrections images of DOUGLAS.

     13.   On March 11, 2021, Instagram User ID “Eww.Will7” posted

Image 5 of DOUGLAS and an unidentified black male standing inside

of a residence with light colored walls, light colored wood/faux wood


                                    5
     Case 2:21-mj-30162-DUTY ECF No. 1, PageID.7 Filed 04/07/21 Page 7 of 10




floors, and windows with trim and brown blinds. I also noted the

writing on the wall next to the window is in the same location as Image

4.

                                      Image 5




       14.   On March 20, 2021, Instagram User ID “Eww.Will7” posted

Image 6 and 7 of DOUGLAS wearing the wearing a camouflage “Palm

Angles” jacket, a white t-shirt underneath, light colored ripped blue

jeans, black face covering, and white shoes, what appears to be a

diamond watch, and what appears to be a “30 ES7M” diamond pendant.

DOUGLAS appears to be in a residence with a residence with light


                                       6
  Case 2:21-mj-30162-DUTY ECF No. 1, PageID.8 Filed 04/07/21 Page 8 of 10




colored walls, light colored wood/faux wood floors, and windows with

trim and brown blinds.



                  Image 6                      Image 7




     15.   On March 25, 2021, Instagram User ID “Eww.Will7” posted

a trailer for the above-referenced YouTube music video. The trailer has

the text, “SHOT BY @TANS710” superimposed over the video. I

queried Instagram and learned Instagram User ID “Tans710” posted

the same video on March 25, 2021 and tagged the location of the video

as “Detroit, Michigan”.


                                    7
  Case 2:21-mj-30162-DUTY ECF No. 1, PageID.9 Filed 04/07/21 Page 9 of 10




     16.   On April 6, 2021, Special Agent Brandon contacted ATF

Interstate Nexus Expert, Special Agent Michael Jacobs and provided a

verbal description of the Century Arms Zastava PAP M92 AK pistol.

Based upon the verbal description, Special Agent Jacobs advised the

firearm is a firearm as defined under 18 U.S.C. § 921 and manufactured

outside of the state of Michigan after 1898, and therefore had traveled

in and affected interstate commerce.

     17.   On April 6, 2021, Probation Officer Smith advised

DOUGLAS did not request permission or report leaving the Eastern

District of Michigan from March 11, 2021 through March 25, 2021.

                            CONCLUSION

     18.   Based upon the aforementioned facts stated herein, there is

probable cause to believe William Langston DOUGLAS (B/M; DOB:

XX/XX/1999), a convicted felon aware of his felony conviction, did

knowingly and intentionally possess Century Arms Zastava PAP M92

AK pistol, a firearm having affected interstate commerce, in violation of

18 U.S.C. § 922(g)(1) – Felon in Possession of a Firearm. Said violation

occurring on or about March 20, 2021, in the city of Detroit, in the

County of Wayne, in the Eastern Judicial District of Michigan.


                                    8
 Case 2:21-mj-30162-DUTY ECF No. 1, PageID.10 Filed 04/07/21 Page 10 of 10




                                        Respectfully submitted,


                                        Brett J. Brandon
                                        ATF Special Agent


Sworn to before me and signed in my presence
and/or by reliable electronic means.


_________________________________________
Hon. Curtis Ivy
United States Magistrate Judge


Dated:     April 7, 2021




                                    9
